Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received on 01/14/2022.  Claims 1-18 remain pending, of which claims 1 and 10 are independent.

3.	In the Non-Final Office Action dated 10/27/2021, claims 1-18 were rejected under 35 U.S.C. 112(b).  In view of Applicants’ recent amendments and arguments, the aforementioned rejection is hereby withdrawn.

4.	Regarding the prior rejections to claims 8 and 17 under 35 U.S.C. 103, e.g. as presented on page 9 of the Non-Final Office Action, the Examiner acknowledges that the U.S. Patent Application Publication number provided for the cited Jaygar was incorrect, and that it should be 2016/0062732.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10410272 (“Johnson”) in view of U.S. Patent No. 9406103 (“Gray”).
Regarding claim 1, JOHNSON teaches a method of providing a notification in an electronic device (onscreen notifications provided to users via a GUI on a mobile device, see e.g. FIGs. 2-6, with examples provide at column 2 line 20 onwards), the method comprising: 
providing, in a foreground view of a display, content of an application of which a view is switchable from the foreground view to a background view (the framework as contemplated clearly provides for active and background delineations for the applications provided thereon the mobile device, see e.g. column 6 lines 28-58, column 10 lines 61-63, and column 18 line 60 – column 19 line 8, and where the cited portions make clear that various applications can be made to transition to foreground/background in this framework, e.g. presumably at a user’s discretion when they select to engage with a different application but clearly also when a different application has become most ; 
detecting one or more user activities related to the application (the user of the mobile device may purchase/order items from a merchant/retailer, such that a purchase/transaction history is logged and maintained for the user (column 2 lines 9-14, column 4 line 52), and feasibly the user’s purchases as logged are made at a point or sale terminal or via a “buyer application” (column 6 line 4 - column 7 line 9, for example), and it follows that the user’s purchases when logged are necessarily subject to a detecting step in relation to the recommendation framework taught therein and would be considered related to the buyer application when made using the buyer application for example); 
determining at least one future event related to the one or more user activities and detecting an occurrence of the at least one future event and displaying one or more notifications related to the at least one future event in the foreground view … (column 2 line 9 – column 3 line 4 discussing the learning of user patterns, e.g. such as what the user eats/drinks/orders on what day and at what time or even where, such the taught recommendation service provider makes recommendations to the user such that these anticipated orders can be made on the user’s behalf and perhaps even ahead of time  and perhaps even as a function of where the user may be presently located per column 4 top paragraph (i.e., the determination and/or prediction of a “future event” for the user, as determined based on the specific user’s patterns as learned, and feasibly the recognition that a time or location criteria is met to function as a trigger for making the recommendation), and when the recommendation is made it may .

As discussed above, Johnson contemplates a device framework in which a user’s patterns can be learned and used to predict a future event or the like, e.g. for the user’s benefit, and accordingly a recommendation can be provided to the user via an overlay or pop-up window as discussed per column 18 line 60 – column 19 line 8.  Applicants’ amended claim further recites that the recited display of notifications related to future events is performed while switching the content of the application between the foreground view and the background view.  Intuitively, when the overlay/pop-up recommendation per Johnson is triggered, there is necessarily a switch of what is foreground and what is background.  That is to say, a change in Z-order, as understood in the state of the art, is in effect.  If understood that way, perhaps Johnson can be read to further teach this additional limitation.  However, to the extent that Johnson is not sufficient, the Examiner further relies upon GRAY to teach what Johnson may otherwise lack, see e.g. Gray’s Abstract discussing a device framework encompassing alert/notification features in a multi-application context, and particularly FIGs. 4-5 teaching an alert/notification aspect where a second application’s alert/notification is provided as an overlay when a first application and its related content/display aspect is active and in the foreground, and the user’s engagement with the second application notification, e.g. per steps 408-410 and 508 for example, constitutes the relegation of the first application and any related content to a background element while the user’s attention and Z-order priority is at least momentarily occupied by the second application’s notification in a display foreground.  The Examiner submits that the change in Z-order that is implicitly involved in the aforementioned aspect per Gray is essentially a switching step as recited.
Johnson and Gray both relate to multi-application operation context for a computing device and the managing of related notifications/alerts as pertaining thereto.  Hence, the references are similarly 

Regarding claim 2, Johnson in view of Gray teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein each of the one or more notifications is viewable as a pop-up while the content of the application is viewable in the background behind the one or more notifications (Johnson: when the recommendation is made it may be an overlay or pop-up window while the related application may remain in the background (column 18 line 60 – column 19 line 8), and/or may simply just remain in a layer below the overlay/pop-up per FIG. 2 for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Johnson in view of Gray teaches the method of claim 2, as discussed above.  The aforementioned references further teach the additional limitation wherein each of the one or more notifications is viewable as overlaid on the content of the application viewable in the background view (Johnson: when the recommendation is made it may be an overlay or pop-up window while the related application may remain in the background (column 18 line 60 – column 19 line 8), and/or may simply just remain in a layer below the overlay/pop-up per FIG. 2 for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Johnson in view of Gray teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein the displaying of the one or more notifications related to the at least one future event is performed in response to an occurrence of a notification activating event which comprises at least one of switching from the foreground view to the background view, switching the electronic device from a sleep mode to an active mode, or activating the electronic device by inputting a password or unlocking the electronic device (as discussed per claim 1: Gray’s Abstract discussing a device framework encompassing alert/notification features in a multi-application context, and particularly FIGs. 4-5 teaching an alert/notification aspect where a second application’s alert/notification is provided as an overlay when a first application and its related content/display aspect is active and in the foreground, and the user’s engagement with the second application notification, e.g. per steps 408-410 and 508 for example, constitutes the relegation of the first application and any related content to a background element while the user’s attention and Z-order priority is at least momentarily occupied by the second application’s notification in a display foreground.  The Examiner submits that the change in Z-order that is implicitly involved in the aforementioned aspect per Gray is essentially a switching step as recited.).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Johnson in view of Gray teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein the application is an e-commerce application, the one or more user activities are associated with searching discounted price on an item provided in the e-commerce application, and wherein the one or more notifications are related to a statement of the discounted price on the item or a discount coupon on the item (Johnson: column 1 line 58 – column 3 line 4 discussing the linking of buyers with sellers, e.g. part of which involves a “buyer application” per column 6 line 5, the discussion of which explicitly includes how the buyer application features “electronic payment capability” (i.e., “an e-commerce application” is clearly included in the framework)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Johnson in view of Gray teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein the detecting of the one or more user activities related to the application comprises detecting one or more user activities of accessing the content provided by the application (Johnson: the user of the mobile device may purchase/order items from a merchant/retailer, such that a purchase/transaction history is logged and maintained for accessing content, e.g. the way a user making an online purchase is viewing/navigating among a menu/catalog of purchasable selections for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Johnson in view of Gray teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein the displaying of the one or more notifications related to the at least one future event comprises displaying the one or more notifications in a second application (Johnson: column 6 lines 45 onwards discussing a situation where instead of the buyer application providing the notification, the notification may be provided instead by the mobile device operating system).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Johnson in view of Gray teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein the future event is determined by detecting an intent of a user derivable with the user activities related to accessing of content of the application (Johnson: column 3 lines 52 onwards through column 4 line 20, discussing inferences made about the buyer/user (e.g., diet, sick, travel), that can then go towards altering the determinism of recommendations in a way that departs from the usual recommendations that are more firmly tied to regular/recurring patterns established by/for the user).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a processor which is further taught per Johnson’s column 18 line 10 for example.

Regarding claim 11, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 12, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 13, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 14, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 15, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 16, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 18, the claim includes the same or similar limitations as claim 9 discussed above, and is therefore rejected under the same rationale.  


9.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Gray and further in view of U.S. Patent Application Publication No. 2016/0062732 (“Jaygar”).
Regarding claim 8, Johnson in view of Gray teaches the method of claim 7, as discussed above.  Johnson and Gray do not teach a use case where the pertinent applications are as recited in the further limitation wherein the application is a chat application and the notification is linked to a booking application as the second application by analyzing chats communicated in the chat application.  Rather, the Examiner relies upon JAYGAR to teach what Johnson and Gray may otherwise lack, see e.g. Jaygar’s FIGs. 11-12 teaching examples where a user’s chat experience is monitored for extractable context such that the context can then drive use of a second application to essentially make a reservation. 
Johnson and Jaygar relate to notification delivery management in a multiple application framework.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art to extend Johnson’s recommendation framework as taught to the use cases contemplated per Jaygar, which is a similar/comparable framework that recommends actions for a user based on monitoring/context, with a reasonable expectation of success, such that the features that are helpful in Johnson’s recommendation and notification framework are made available to a wider range of use cases, e.g. such as the additional ones contemplated by Jaygar for example.

Regarding claim 17, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.  


Response to Arguments
10.	Applicants’ arguments with respect to amended claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection presented here and as necessitated by amendments.

On page 8 of Applicants’ arguments received 01/14/2022, Applicants’ essentially argue that Johnson fails to sufficiently teach providing … in a foreground view … content of an application of which a view is switchable from the foreground view of a background view and the displaying of … notifications related to … future event in the foreground view while switching the content of the application between the foreground view and the background view.  Based on the reformulated grounds of rejection, the Examiner respectfully disagrees.
As the new grounds of rejection clarify, the cited FIGs. per Johnson clearly show various selectable application icons on a device home screen, which the Examiner believes is reasonably to at least implicitly teach the launch of any of those applications by a user’s selection of one of the depicted home screen icons.  Accordingly, when launched in this manner, that launched application will feature its content.  For example, per the cited-to portions, Johnson teaches that the applications capable of being launched in this way may constitute an application store or an online store, e.g. apps that one would understand to feature things that the user would purchase via the app.  In other words, content for those applications.  Further subject to the notification and overlay elements per Johnson and Gray, then it is feasible that if a notification from the app or another app is made to appear then the notification as an overlay/pop-up is active in the foreground, and another app and its contents, e.g. shopping contents as mentioned, would be relegated to the background in that situation.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2010/0173623 Takami
US 8291453 Boortz
US 2013/0132854 Raleigh
US 8881170 Beilis
US 2015/0026325 Rheinheimer
US 2015/0057019 Wendling
US 2015/0112883 Orduna
US 2015/0212674 Firstenberg
US 2015/0264292 Greene
US 2015/0334772 Wong
US 2015/0358766 McDevitt
US 2015/0363244 Bott
US 2016/0007282 Cuervo-Laffaye
US 2016/0173700 O’Connor
US 9432821 Van Snellenberg
US 2016/0275557 Barrand
US 2017/0085941 Gupta
US 10551995 Ho
WO 2012071384 Campbell
EP 3054647 Acer
Non-Patent Literature “The Precise Art of Mobile Push Notifications Service for Mobile Devices”
Non-Patent Literature “A Unified Push Notifications Service for Mobile Devices”
Non-Patent Literature “Optimizing Push Notifications to Increase App Retention”
Non-Patent Literature “What are Push Notifications? A Complete Guide”
Non-Patent Literature “Push Notifications: A Review of Best Practices for Mobile Product Managers”

12.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174